                                     CASE NO. 201885557

LOADMASTER UNIVERSAL RIGS,                    §
INC., LOADMASTER DRILLING                     §                    IN THE DISTRICT COURT
TECHNOLOGIES, LLC and KENNEDY                 §
FABRICATING LLC,                              §
                                              §
v.                                            §
                                              §
PETROLEOS MEXICANOS, PEMEX                                         HARRIS COUNTY, TEXAS
                                              §
EXPLORACION Y PRODUCCION,                     §
PEMEX PERFORACION Y SERVICIOS                 §
and PEMEX PROCUREMENT                         §
INTERNATIONAL, INC.                           §
                                              §                    61ST JUDICIAL DISTRICT


             MOTION TO APPOINT INTERNATIONAL PROCESS SERVER

       Plaintiffs Loadmaster Universal Rigs, Inc., Loadmaster Drilling Technologies, LLC and

Kennedy Fabricating LLC, respectfully move the Court pursuant to Chapter 1, Article 3 of the

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

Matters developed at the Tenth Session of the Hague Conference on Private International Law on

November 15, 1965 (the “Hague Convention”), to appoint Crown Foreign Services, 1020 SW

Taylor Street, Suite 240, Portland, Oregon, 97205 and its agents, as the authority and judicial

officer competent under the Jurisdiction of this Court to forward to the Central Authority in the

applicable country, any and all documents to be served in this case.

       A translated copy of the order will accompany all service documents to Mexico.
Dated: March 15, 2019.
                                              YETTER COLEMAN LLP

                                              By: /s/ Bryce L. Callahan
                                              R. Paul Yetter
                                              State Bar No. 22154200
                                              pyetter@yettercoleman.com
                                              Collin J. Cox
                                              State Bar No. 24031977
                                              ccox@yettercoleman.com
                                              Bryce L. Callahan
                                              State Bar No. 24055248
                                              bcallahan@yettercoleman.com
                                              Emma Westbrook Perry
                                              State Bar No. 24102351
                                              eperry@yettercoleman.com
                                              YETTER COLEMAN LLP
                                              811 Main Street, Suite 4100
                                              Houston, Texas 77002
                                              (713) 632-8000

                                              ATTORNEYS FOR PLAINTIFFS
                                              LOADMASTER UNIVERSAL RIGS, INC.,
                                              LOADMASTER DRILLING TECHNOLOGIES, LLC,
                                              AND KENNEDY FABRICATING LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of March, 2019, the foregoing was electronically served
by electronic filing service on all counsel of record.

                                              /s/ Bryce L. Callahan
                                              Bryce L. Callahan
                                     CAUSE NO. 2018-85557

LOADMASTER UNIVERSAL RIGS, INC., §                          IN THE DISTRICT COURT OF
LOADMASTER DRILLING              §
TECHNOLOGIES, LLC, and KENNEDY   §
FABRICATING LLC                  §
                                 §
v.                               §                          HARRIS COUNTY, TEXAS
                                 §
PETROLEOS MEXICANOS, PEMEX       §
EXPLORACION Y PRODUCCION, PEMEX §
PERFORACION Y SERVICIOS and PEMEX§
PROCUREMENT INTERNATIONAL, INC. §                           61ST JUDICIAL DISTRICT


               ORDER APPOINTING INTERNATIONAL PROCESS SERVER

       Pursuant to Chapter 1, Article 3 of the Convention on the Service Abroad of Judicial and

Extrajudicial Documents in Civil or Commercial Matters developed at the Tenth Session of the

Hague Conference on Private International Law on 15 November, 1965 (the “Hague Convention”),

and for good cause shown, the Court hereby appoints Crowe Foreign Services, 1020 SW Taylor

Street, Suite 240, Portland, Oregon, 97205, and its agents, as the authority and judicial officer

competent under the Jurisdiction of this Court to forward to the Central Authority in the applicable

country, any and all documents to be served in this case.



IT IS SO ORDERED this                 day of                       , 2019.


                                                     BY THE COURT:
